Citation Nr: 1446173	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2013; a statement of the case was issued in March 2014; and a substantive appeal was received in March 2014.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his application for TDIU the Veteran reported that he had been awarded Social Security Administration (SSA) disability benefits.  SSA records do not appear in the claims file.  VA has a duty to obtain the SSA decisions and records considered in those decisions.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran is service connected for back and psychiatric disabilities.  A VA physician has opined that those disabilities and the medications he took for the back and non-service connected muscular dystrophy rendered the Veteran unemployable.  The only VA examination to specifically address the issue of unemployability was the May 2013 VA examination.  He was afforded a VA psychiatric examination in which the impacts of the disability on his employability were discussed without an ultimate opinion.  Consequently, further examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration the decisions pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon in those decisions.

2.  The Veteran should be afforded a VA examination to determine whether the service connected disabilities (a psychiatric disability and a low back disability) alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from maintaining employment consistent with his education and experience.  The Veteran has completed high school and has worked as a truck driver.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  If the claim remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



